 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YOULEE VANG,                                       No. 2:20-cv-0193 KJN P
12                        Petitioner,
13            v.                                         ORDER
14    PATRICK COVELLO,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed a fully, properly

19   completed in forma pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C.

20   §§ 1914(a); 1915(a). Therefore, petitioner will be provided the opportunity to either submit a

21   properly completed affidavit in support of a request to proceed in forma pauperis or submit the

22   appropriate filing fee.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Petitioner shall submit, within thirty days from the date of this order, a properly

25   completed affidavit in support of his request to proceed in forma pauperis or the appropriate filing

26   fee; petitioner’s failure to comply with this order will result in a recommendation that this action

27   be dismissed; and

28   /////
                                                        1
 1            2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2   form used by this district.

 3   Dated: January 31, 2020

 4

 5

 6
     /vang0193.101a
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
